IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

J. J., a child,                            NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
       Appellant,                          DISPOSITION THEREOF IF FILED

v.                                         CASE NOS. 1D14-4167 & 1D14-5089

STATE OF FLORIDA,

       Appellee.

_____________________________/

Opinion filed April 6, 2015.

An appeal from the Circuit Court for Leon County.
Charles W. Dodson, Judge.

Nancy A. Daniels, Public Defender, Steven L. Seliger, Assistant Public Defender,
John Hedrick, Assistant Public Defender, and Archie F. Gardner, Jr., Assistant
Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Jennifer J. Moore, Assistant Attorney General,
and Matthew Pavese, Assistant Attorney General, Tallahassee, for Appellee.




PER CURIAM.

       AFFIRMED.

LEWIS, C.J., BENTON, and THOMAS, JJ., CONCUR.